Name: Commission Regulation (EEC) No 3028/88 of 30 September 1988 fixing the amount of aid for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 271 /74 Official Journal of the European Communities 1 . 10 . 88 COMMISSION REGULATION (EEC) No 3028/88 of 30 September 1988 fixing the amount of aid for peas, field beans and sweet lupins THE COMMISSION OF THE EUROPEAN COMMUNITIES, beginning on the third month of the marketing year ; whereas the amount of the monthly increases in the hehold price was fixed by Regulation (EEC) No 2258/88 (8) ;Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of - Accession of Spain and Portugal, Whereas, in order to determine the amount of the aid, account should be taken among the calculation factors of the latest Commission proposals to the Council on prices and related measures : Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 1 104/88 (2), and in particular Article 3 (6) point (a) thereof, whereas,* under Article 4 of Regulation (EEC) No 1431 /82, the world market price for soya cake must be determined on the basis of the most favourable purchase possibilities, excepting offers and quotations which cannot be considered representative of the real market trend ; whereas account must be taken both of all offers on the world market and of the prices quoted on exchanges that are important for international trade ; whereas this price may be adjusted under the conditions and in the manner specified in Article 1 (2) of Regulation (EEC) No 2036/82, in order to take account of the prices of competing products ; Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 2730/88 (4), and in particular Article 26a (7) thereof, Whereas, as provided for in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82, aid is granted for peas, field beans and sweet lupins harvested in the Community and used in the manufacture of feedingstuffs where the world market price of soya cake is lower than the activating price ; whereas this aid is equal to a proportion of the difference between these prices ; whereas this proportion of the price difference was fixed in Article 3a of Council Regulation (EEC) No 2036/82 (*), as last amended by Regulation (EEC) No 1958/87 ( ®) ; Whereas, under Article 1 of Commission Regulation (EEC) No 2049/82 (9), as last amended by Regulation (EEC) No 1238/87 (10), the price must be determined per 100 kilograms of bulk soya cake of the standard quality defined in Article 1 (2) of Council Regulation (EEC) No 1464/86 (u) delivered to Rotterdam ; whereas the neces ­ sary adjustments, notably those referred to in Article 2 of Regulation (EEC) No 2049/82, must be made for offers and quotations not of the type referred to above ; Whereas, in accordance with Article 3 (2) of Regulation (EEC) No 1431 /82, aid is granted for peas and field beans harvested in the Community when the world market price for these products is lower than the guide price ; whereas this aid is equal to the difference between the two prices ; Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the correcting factor provided for in the last subparagraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (12), as last amended by Regu ­ lation (EEC) No 1 636/87 (13),  for other currencies, an exchange rate ibased on the arithmetic mean of the spot market rates of each of Whereas the threshold price activating the aid for peas, field beans and sweet lupins for the 1988/89 marketing year was fixed by Regulation (EEC) No 2255/88 Q ; whereas, as provided for in Article 2a of Regulation (EEC) No 1431 /82 the activating price for the aid for peas, field beans and sweet lupins is increased monthly as from the (') OJ No L 162, 12. 6 . 1982, p. 28 . (2) OJ No L 110, 29 . 4. 1988, p. 16 . (3) OJ No L 342, 19 . 12. 1985, p. 1 . (4) OJ No L 241 , 1 . 9 . 1988 , p. 114. 0 OJ No L 219, 28 . 7. 1982, p. 1 . (6) OJ No L 184, 3 . 7. 1987, p. 3 . O OJ No L 199, 26 . 7 . 1988 , p. 1 . (8) OJ No L 199, 26. 7 . 1988, p . 5. 0 OJ No L 219, 28 . 7. 1982, p . 36. (10) OJ No L 117, 5 . 5 . 1987, p . 9 . (") OJ No L 133, 21 . 5 . 1986, p. 21 . ( ,2) OJ No L 164, 24. 6 . 1985, p . 1 . (13) OJ No L 153, 13 . 6 . 1987, p. 1 . 1 . 10. 88 Official Journal of the European Communities No L 271 /75 weighted by the differential amount referred to in Article 12a of Regulation (EEC) No 2036/82 and then converted into the final aid in . the currency of the Member State in which the products are harvested using the Agricultural conversion rate of that Member State ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1988/89 marketing year, has been fixed by Commission Regulation (EEC) No 2731 /88 (3), these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid correcting factor ; Whereas pursuant to Articles 121 (2) and 307 (2) ' of the Act of Accession of Spain and Portugal the amount of the aid for products harvested and processed in either of these Member States should be reduced by the customs duty charged on importation of products from third countries ; whereas, moreover, in the case of sweet lupins harvested in Spain it must be reduced by the difference between the activating threshold price applied in Spain and the common price ; Whereas the world market price for peas and field beans and the amount of aid referred to in Article 3 (2) of Regu ­ lation (EEC) No 1431/82 were fixed by Regulation (EEC) No 1935/87 (l); whereas in terms of Article 2a of Regular tion (EEC) No 1431 /82 the guide price is increased monthly as from the beginning of the third month of the marketing year ; whereas the amount of the monthly increases in the threshold price was fixed by Council Regulation (EEC) No 1959/87 (2); Whereas, pursuant to Article 26a of Regulation (EEC) No 3540/85, the gross aid expressed in ECU that results from Article 3 of Regulation (EEC) No 1431 /82 shall be HAS ADOPTED THIS REGULATION : Article 1 The amounts of aid provided for in Article 3 of Regula ­ tion (EEC) No 1431 /82 is indicated in the Annexes hereto. Article 2 This Regulation shall enter into force on 1 October 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 185, 4. 7. 1987, p. 21 . (z) OJ No L 184, 3 . 7. 1987, p. 5 . (3) OJ No L 241 , 1 . 9. 1988, p. 116. No L 271 /76 Official Journal of the European Communities 1 . 10 . 88 ANNEX I Gross aid in ECU per 100 kilograms Products intended for human consumption Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 6th period 4 Peas used : I I I  in Spain , -5,774 5,954 6,134 6,314 6,494 6,674 6,854  in Portugal 5,826 6,006 6,186 6,366 6,546 6,726 6,906  in another Member State 6,220 6,400 6,580 6,760 6,940 7,120 7,300 Feild beans used : llIllilili  in Spain 6,220 6,400 6,580 6,760 6,940 7,120 7,300  in Portugal 5,826 6,006 6,186 6,366 6,546 6,726 6,906  in another Member State 6,220 6,400 6,580 6,760 6,940 7,120 7,300 Products used in animal feed Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 6th period 4 A. Peas and field beans used : I l  in Spain 7,083 7,434 7,141 7,321 7,475 7,655 7,835  in Portugal 6,925 6,974 6,978 7,158 7,312 7,492 7,672  in another Member State 7,222 7,275 7,284 7,464 7,618 7,798 7,978 B. Sweet lupins harvested in Spain and used : I I  in Spain 7,395 7,223 6,992 6,992 6,958 6,958 6,958  in Portugal 7,184 7,009 6,775 6,775 6,740 6,740 6,740  in another Member State 7,581 7,410 7,183 7,183 7,149 7,149 7,149 C. Sweet lupins harvested in another Member State and used : l  in Spain 8,545 8,373 8,142 8,142 8,108 8,108 8,108  in Portugal 8,334 8,159 7,925 7,925 7,890 7,890 7,890 in another Member State 8,731 8,560 8,333 8,333 8,299 8,299 , 8,299 ANNEX II Final aid in national currency per 100 kilograms Products intended for human consumption Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 6th period 4 Products harvest in : ||  BLEU (Bfrs/Lfrs) 298,97 307,62 316,27 326,42 335,11 343,80 352,49  Denmark (Dkr) 54,46 56,03 57,61 59,77 61,36 62,95 64,54  Federal Republic of GermanyIlIlIlIlIlll (DM) 14,69 15,11 13,54 15,96 16,39 16,81 17,24  Greece (Dr) 303,18 330,31 357,44 384,57 411,70 438,83 465,96  Spain (Pta) 939,20 986,96 1 014,72 . 1 042,48 1 070,24 1 098,00 1 125,75  France (FF) 46,46 47,80 49,15 51,23 52,59 53,96 55,32  Ireland ( £ Irl) 5,153 5,302 5,452 5,685 5,837 5,989 6,141  Italy (Lit) 9 424 9 714 10 005 11 168 11 465 1 1 762 12 060  Netherlands (Fl) 16,46 16,94 17,42 17,89 18,37 18,85 19,32  Portugal (Esc) 1 169,40 1 203,24 1 237,09 1 270,93 1 304,77 1 338,61 1 372,45  United Kingdom ( £) 3,163 3,281 3,400 4,031 4,153 4,274 4,396 Amounts to be deducted in the case of :  peas used in Spain (Pta) 68,78  pea's and field beans used in Portugal (Esc) 74,07 \ 1 . 10 . 88 Official Journal of the European Communities No L 271 /77 ANNEX III Partial aids in the national currency per 100 kilograms Peas and field beans intended for animal feed Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 6th period 4 Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 347,13 63,23 17,05 484,47 1 113,73 53,95 5,987 11 072 19,12 1 357,79 3,868 349,68 63,69 17,18 488,62 1 121,90 54,35 6,031 11 153 19,26 1 367,75 3,897 350,11 63,77 17,20 484,82 1 123,29 54,41 6,038 11 163 19,28 1 369,44 3,895 360,41 65,99 17,62 511,95 1 151,05 56,57 6,280 12 331 19,76 1 403,28 4,525 367,85 67,36 17,99 534,37 1 174,79 57,74 6,410 12 585 20,17 1 432,24 4,629 376,54 68,95 18,41 561,50 1 202,55 59,10 6,562 12 882 20,64 1 466,08 4,751 385,23 70,54 18,84 588,63 1 230,31 60,47 6,714 13 180 21,12 1 499,92 4,873 Amounts to be deducted in the case of use :  Spain (Pta)  Portugal (Esc) 21,44 55,84 21,74 56,59 22,05 57,53 22,05 57,53 22,05 57,53 22,05 57,53 22,05 57,53 ANNEX IV Corrective amount in national currency to be added to the amounts in Annex III, per 100 kilograms Use of the products : BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 0,00 0,00 0,00 0,00 0,00 0,00 0,000 &lt;0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 80,04 14,58 3,93 301,29 256,80 12,45 1,386 2 738 4,41 313,07 1,172 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,13 0,02 0,01 0,49 0,42 0,02 0,002 4 0,01 0,51 0,002 0,52 0,09 0,03 1,95 1,66 0,08 0,009 18 0,03 2,02 0,008 8,62 1,57 0,42 32,44 27,65 1,34 0,149 295 0,47 33,71 0,126 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 30,38 5,53 1,49 114,34 97,45 4,73 0,526 1 039 1,67 118,81 0,445 No L 271 /78 Orhciai Journal or the European Communities 1 . 10 . 88 ANNEX V Partial aid in national currency per 100 kilograms Sweet lupins intended for use in animal feed Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 6th period '4 Products harvested in : \ l   BLEU (Bfrs/Lfrs) . 419,66 411,44 400,53 402,37 400,73 400,73 400,73  Denmark (Dkr) 76,44 74,94 72,96 73,68 73,38 73,38 73,38  Federal Republic of Germany \ II\ ll \ (DM) 20,61 20,21 19,68 19,68 19,59 19,59 19,5?  Greece (Dr) 682,29 651,35 610,27 610,27 604,12 604,12 604,12  Spain (Pta) 1 346,43 1 320,06 1 285,06 1 285,06 1 279,81 1 279,81 1 279,81  France (FF) 65,23 63,95 62,25 63,16 62,90 62,90 62,90  Ireland ( £ Irl) 7,240 7,098 6,909 7,013 6,984 6,984 6,984  Italy (Lit) 13 479 13 198 12 825 13 766 13 710 13 710 13 710  Netherlands (Fl) 23,1 1 22,66 22,06 22,06 21,97 21,97 21,97  Portugal (Esc) 1 641,49 1 609,34 1 566,66 1 566,66 1 560,27 1 560,27 1 560,27  United Kingdom ( £) 4,819 4,698 4,538 5,085 5,062 5,062 5,062 Amounts to be deducted in the \ I \ case of . use in : \ I \ I \  Spain (Pta) 28,68 28,84 29,45 29,45 29,45 29,45 29,45  Portugal (Esc) 74,64 75,39 76,71 76,71 76,89 76,89 76,89 ANNEX VI Corrective amount in the national currency to be added to amounts in Annex V, per 100 kilograms Use of products : BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in : I V  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 58,21 0,00 0,10 0,38 6,27 0,00 0,00 22,09  Denmark (Dkr) 0,00 0,00 0,00 10,60 0,00 0,02 0,07 1,14 0,00 0,00 4,02  Federal Republic of Germany I IlIlIIllIlIIIII III (DM) 0,00 0,00 , 0,00 2,86 0,00 0,00 0,02 0,31 0,00 0,00 1,09  Greece (Dr) 0,00 0,00 0,00 219,12 0,00 0,36 1,42 23,60 0,00 0,00 83,16  Spain (Pta) 0,00 0,00 0,00 186,76 0,00 0,30 1,21 20,11 0,00 0,00 70,88  France (FF) 0,00 0,00 0,00 9,06 0,00 0,01 0,06 0,98 0,00 0,00 3,44  Ireland ( £ Irl) 0,000 0,000 0,000 1,008 0,000 0,002 0,007 0,109 0,000 0,000 0,383  Italy (Lit) 0 0 0 1 992 0 3 13 214 0 0 756  Netherlands (Fl) 0,00 0,00 0,00 3,21 0,00 0,01 0,02 0,35 0,00 0,00 1,22  Portugal (Esc) 0,00 0,00 0,00 227,69 0,00 0,37 1,47 24,52 0,00 0,00 86,41  United Kingdom ( £) 0,000 0,000 0,000 0,852 0,000 0,00 1 0,006 0,092 0,000 0,000 0,323 ANNEX VII Exchange rate of the ECU to be used BLEU DK DE EL ESP FR IRL IT NL PT UK In national currency, 1 ECU = 42,4582 7,85212 2,05853 165,636 136,734 6,90403 0,76841 1 1 516,86 2,31943 168,510 0,647488